DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: chamber 58 in Par. [0152].  
The drawings (Figs. 1-7) are objected to as failing to comply with 37 CFR 1.84(h)(3) because the parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes.  The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) illustrated in cross section.  Please refer to the sample of standard hatching patterns, which are fully set forth in MPEP 608.02(IX).    Appropriate correction is required for all drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claim 22 is objected to because of the following informalities:  the term “screen” should be --screens--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 8-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is ambiguous and confusing and is rendered indefinite. Claim 1 discloses a valve assembly and claim 2 introduces a first valve assembly.  Examiner is confused to whether the valve assembly is a separate element from the first valve assembly or if the first valve assembly is further defining the valve assembly. Appropriate correction or explanation is required. 
Claim 10 is ambiguous and confusing and is rendered indefinite. Claim10 introduces a second valve assembly however Claim 1 does not teach a first valve assembly.  Examiner cannot reasonable determine how is there a second valve assembly without a first.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-14, 16-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mootoo et al. PG Pub. 2010/0163235 (Mootoo).

    PNG
    media_image1.png
    750
    335
    media_image1.png
    Greyscale

Regarding claim 1, Mootoo discloses a completion system apparatus, comprising: a body (115) configured for location in a borehole (205), the body (115) comprising an axial flow passage (112) therethrough and a lateral flow passage (130) for providing access through a wall of the body (Figs. 1 & 3); and a valve arrangement (114), wherein the valve arrangement is configurable between a first, open, configuration in which passage of fluid through the axial flow passage is permitted (illustrated in Fig. 2 by arrows in inner bore 112) and a second, activated, configuration, the valve arrangement in the second, activated, configuration preventing passage of fluid in a first direction so as to direct the fluid through the lateral flow passage (130) while permitting the passage of fluid through the apparatus in a second direction (second direction is through channel 120) so as to permit return passage of the fluid through the apparatus (illustrated in Fig. 3 by flow arrows). (Par. [0019-0022]; Figs. 1-3).
Regarding claim 2, Mootoo discloses a first valve assembly (114), the first valve assembly comprising a valve member. (Par, [0022]). The flow control devices 114can be sliding sleeves, ball valves, pressure relief valves, mechanically operated valves, hydraulically operated valves, electrically operated valves, and/or other valves.  Furthermore, all valves have a valve member.
Regarding claim 4, Mootoo discloses the first valve assembly (114) is configured such that a throughbore of the valve member is aligned or substantially aligned with the axial flow passage of the body when the valve arrangement defines the first configuration (Fig. 2); and the first valve assembly (114) is configured such that the throughbore of the valve member and the axial flow passage of the body are misaligned when the valve arrangement defines the first configuration (Fig. 3). (Par. [0022])
Regarding claim 5, Mootoo discloses the first valve assembly (114) comprises a valve actuator arrangement. (Par. [0022]). The flow control devices 114 can be actuated hydraulically, mechanically, or electronically. In one or more embodiments, a stored potential energy source can be used to actuate the flow control devices 114. The hydraulically, mechanically, or electronically actuator arrangement will be able to rotate or move the valve member.
Regarding claim 6, Mootoo discloses the valve actuator arrangement is operable to move or rotate, the valve member of the first valve assembly to reconfigure the valve arrangement from the first configuration to the second configuration. (Figs. 2-3).  Figs. 2-3 illustrate the flow control device 114 rotating.
Regarding claim 8, Mootoo disclose the first valve assembly comprises a second valve member (both valves can have a ball member and valve 620 can also be a flapper as well). Examiner contends either valve can be considered the second valve.
Regarding claim 9, Mootoo disclose the second valve member (620) comprises or takes the form of a flapper (flapper valve; Par. [0050]).
Regarding claim 10, Mootoo disclose a second valve assembly. (the second valve assembly is illustrated in Fig. 1 above or the second valve assembly can be 620). Examiner contends either valve can be considered the second valve.
Regarding claim 11, Mootoo disclose the second valve assembly (the second valve assembly is illustrated in Fig. 1 above or the second valve assembly can be 620) comprises a valve member. Examiner contends both valves have a valve member such as a ball or flapper.
Regarding claim 12, Mootoo disclose the second valve assembly  (the second valve assembly is illustrated in Fig. 1 above or the second valve assembly can be 620) is configured such that a throughbore of the valve member of the second valve assembly is aligned (Par. [0050]). Examiner contends both valves will be able to align with the axial flow passage or block the passage.
Regarding claim 13, Mootoo disclose the second valve assembly comprises a valve actuator arrangement (the second valve assembly is illustrated in Fig. 1 above or the second valve assembly can be 620 will have a valve actuator assembly). (Par. [0050]). The control valve 620 can be actuated with hydraulic, electrical, or mechanical means. The hydraulically, mechanically, or electronically actuator arrangement will be able to rotate or move the valve member. Additionally, the second valve assembly is illustrated in Fig. 1 will operate similarly to the first valve assembly (114) rejected in claim 5.
Regarding claim 14, Mootoo disclose the valve actuator arrangement of the second valve assembly is operable to move or rotate, the valve member of the second valve assembly to reconfigure the valve arrangement from the first configuration to the second configuration. (Fig. 1 & 6). Both valves can be ball valves and they will be able to rotate.  Additionally, valve 620 cam be a flapper and it will be able to move. (Par. [0050]).
Regarding claim 16, Mootoo disclose the second valve assembly (the second valve assembly is illustrated in Fig. 1 above or the second valve assembly can be 620) comprises a second valve member (both valves can have a ball member and valve 620 can also be a flapper as well)
Regarding claim 17, Mootoo disclose the second valve member (valve 620 member can be flapper) comprises or takes the form of a flapper (flapper valve; Par. [0050]).
Regarding claim 18, Mootoo disclose a bypass arrangement (120) configured to permit fluid travelling in the second direction to bypass the first valve assembly. (Par. [0020-0021]; Figs. 1-3).
Regarding claim 19, Mootoo discloses the bypass arrangement (120) comprises a bypass conduit (120). (Par. [0020-0021]; Figs. 1-3).
Regarding claim 21, Mootoo discloses a completion system (200) comprising the apparatus of claim 1. (Par. [0030]; Figs. 2-4).
Regarding claim 22, Mootoo discloses one or more screen (234). (Par. [0033]; Fig. 2).
Regarding claim 23, Mootoo discloses a method comprising: activating a valve arrangement of an apparatus according to claim 1 from the first, open, configuration in which passage of fluid through the axial flow passage of the body of the apparatus is permitted  (illustrated in Fig. 2 by arrows in inner bore 112) to the second, activated, configuration, the valve arrangement in the second, activated, configuration preventing passage of fluid through the axial flow passage in the first direction so as to direct the fluid through the lateral flow passage (130) of the body of the apparatus while permitting the passage of fluid through the apparatus in the second direction (second direction is through channel 120) so as to permit return passage of the fluid through the apparatus (illustrated in Fig. 3 by flow arrows). (Par. [0019-0022]; Figs. 1-3).
Regarding claim 24, Mootoo discloses running a completion system (200) comprising the apparatus of claim 1 into a borehole; and directing a fluid through the apparatus. (Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676